Court of Appeals
of the State of Georgia

                                                              ATLANTA, September 10, 2021

The Court of Appeals hereby passes the following order

A22I0018. THED EDWARDS et al. v. ALEAF ROUNDTREE.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

STSV2018000137




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, September 10, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.